Title: To James Madison from Alexander White, 7 April 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 7th April 1794
When I consider the momentous struggle in which you are acting—I feel a reluctance to intrude, and yet cannot avoid expressing my regret that I had no intelligence from you by last Post. Public Prints however informed me of two important facts which had not before been fully authenticated the resolution of Congress for laying an Embargo, and the British Kings instructions rescinding those of 6h. Novr. 1793. What effect will the latter have on the minds and measures of Congress—they bear the appearance of relaxation, but if all the French West India Ports should be declared blockaded (and I think this not improbable) what real advantage will accrue to America from the change of System?
You will have the pleasure of hearing from General Scott that the Genêtites of Kentucky have not been able to raise a man Officers excepted; if we can escape a European War, we shall yet go on well. Is the piece published as Lord Dorchesters Speech to the Indians believed to be genuine? The last few weeks have been generally dry. For some days past it has been cold with frost, but the fruit has yet escaped. Grain in strong fresh ground looks well, but that in old or thin land is much injured by the winter. Our election took place on Tuesday. The Poll stood for Mat: Page 384. Archd Magill 285 Jas. Singleton 211—Wm. McGuire 164—Robt Page 162—Thomas Bush 153—Number of Voters 679. Our Post now goes weekly, I am Sir Yours sincerely
Alexr White
